Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 2, 2022 has been entered.  Claims 1-7 and 9-12 remain pending in the application.  Applicant’s amendment to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 15, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
At line 12, claim 1 states “the inner end being open on the side surface, the outer end being not open on the side surface”.  The claim recites that there are “at least four side surfaces”, so it is unclear which side surface the outer end does not open to, or whether the transverse groove does not open to any side surface.  For examination purposes, it as been interpreted to mean the outer end does not open to any side surface. Appropriate correction is required.  
In claim 12, “non-transversely blocks” is recited at lines 15 and 16.  It appears this was meant to read “non-transversely grooved blocks”, and has been interpreted as such.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12  is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2014/0209227 (Maeda).
Maeda discloses a motorcycle tire for running on rough terrain, comprising a tread having a block pattern (see paragraph 0004), wherein the block pattern includes a sea and a plurality of blocks, each block rising from the sea (see Figure 1, components 2 and 9),
The blocks include a plurality of transversely grooved blocks (see paragraph 0014),
Each transversely grooved block includes a land (see paragraph 0064, “top face”), a transverse groove recessed from the land (see Figure 4 component 54, and paragraph 0083), a side surface extending from the land toward the sea (see paragraph 0006 “sidewall face”), and
The transverse groove has inner and outer ends in an axial direction of the tire, the inner end being open on the side surface, the outer end being not open on the side surface (see Figure 12, and paragraph 0082), wherein
The tread includes: a crown zone (Cr) located in a center of the tread in an axial direction of the tire; a pair of middle zones (Mi), each middle zone being located outward of the crown zone in the axial direction; and a pair of shoulder zones (Sh), each shoulder zone being located outward of the middle zone in the axial direction (see paragraph 0006 and Figure 2), 
Wherein the transversely grooved blocks and non-transversely grooved blocks (tie bars 55) are arranged in each of the middle zones, the non-transversely grooved blocks each have a flat land (see paragraph 0116 and Figures 2 and 12).

Response to Arguments
Applicant’s arguments filed November 2, 2022, with respect to the rejections of claims 1-7 and 9-11  under US 2014/0209227 (Maeda) and US 2019/0232727 (Shirakami) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, a new ground of rejection of new claim 12 is made in view of US 2014/0209227 (Maeda).

Allowable Subject Matter
Claims 1-7 and 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Maeda and Shirakami fail to disclose or suggest all the features recited in amended claim 1, including a longitudinal groove having a heel end and a toe end, the heel end being continuous with the outer end of the transverse groove and the toe end open on the toe end transverse side surface.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WENDY L BOSS/Examiner, Art Unit 4172                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749